Citation Nr: 9908605	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether a timely notice of disagreement from a September 1994 
rating decision, which denied service connection for a low 
back disorder, has been submitted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from a March 1998 order of the United 
States Court of Appeals for Veterans Claims (Court), 
(formerly the United States Court of Veterans Appeals), which 
vacated a July 1996 Board decision to the extent the decision 
found the veteran's claims file did not reflect that a notice 
of disagreement had been submitted subsequent to the February 
1996 notification of denial of service connection for a lower 
back disability.

The Board notes that the matter initially came before the 
Board on appeal from ratings actions by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In September 1998 the Board remanded the case to the RO for 
additional development.

In a November 1998 statement of the case the RO found a 
timely notice of disagreement as to the issue of denial of 
entitlement to service connection for a low back disability 
had not been submitted.  Subsequently, the veteran perfected 
an appeal as to the issue of timeliness.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The record does not include correspondence which may be 
"reasonably construed" as a timely notice of disagreement 
as to the September 22, 1994 rating decision which denied 
service connection for a low back disorder.



CONCLUSION OF LAW

A notice of disagreement from the September 1994 rating 
decision, which denied service connection for a low back 
disorder, was not timely filed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects that in September 1993 the RO, inter 
alia, denied entitlement to service connection for cervical 
spine injury and shortened right leg.  In his September 1993 
notice of disagreement, the veteran stated that symptoms 
related to his leg and low back had progressively worsened 
since active service.  

In October 1993 the RO issued a statement of the case which 
addressed the issue of entitlement to service connection for 
shortened right leg, but did not address the issue of a low 
back disorder.  In a November 1993 VA Form 9 the veteran 
stated that during active service he experienced leg and low 
back pain.  He also stated that he believed he was entitled 
to compensation for the low back disability and for the 
increase in disability to his leg.

In correspondence received by the RO in January 1994, the 
veteran requested a determination as to entitlement to 
service connection for a low back disorder.  In September 
1994 the RO denied entitlement to service connection for a 
low back strain with degenerative disc disease L3 through S1.  
The claims file does not reflect that the veteran was 
notified of this determination; however, the denial of 
service connection for the low back disorder was referenced 
in a September 1994 supplemental statement of the case on 
other issues.

At a personal hearing in May 1995, the veteran testified that 
he experienced low back problems during active service 
related to his shortened leg and aggravated by training 
duties.  A November 1995 hearing officer's decision and 
supplemental statement of the case denied entitlement to 
service connection for headaches and a shortened right leg.

In a January 1996 statement, the veteran claimed that after 
training he experienced low back problems and a limp.

In February 1996 the RO notified the veteran that his claim 
for entitlement to service connection for chronic low back 
strain with degenerative disc disease L3 through S1 had been 
denied in September 1994, but because the record did not 
reflect that he had been properly notified of that decision 
he had until February 28, 1997, to file an appeal as to that 
issue.  

In March 1996 the veteran submitted additional correspondence 
in which he discussed matters related to his shortened leg 
and his separation from active service.

In a September 1998 informal hearing presentation, the 
veteran's service representative argued that the veteran's 
March 1996 correspondence should be construed as a notice of 
disagreement "as the statement expresses the contention that 
injury was manifested as a result of the shortened leg during 
service in consideration of the context of the statement's 
filing as it was promptly filed in response to the VARO's 
request for a [notice of disagreement] on the matter."

In his November 1998 substantive appeal, the veteran stated 
that he had promptly completed all paperwork and sent it to 
the proper parties on time.  No additional information as to 
the issue of timeliness was provided.  The veteran also 
submitted additional comments as to matters related to the 
issue of service connection for a low back disorder.  

In February 1999 the RO notified the veteran that the 
previously denied claim of entitlement to service connection 
for a low back disorder could be reopened upon the submission 
of new and material evidence.  The veteran was provided 
information as to his right to appeal the decision not to 
reopen the claim.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance is required in order to satisfy 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Applicable law provides that an appeal consists of a timely 
filed notice of disagreement in writing that can be 
reasonably construed as a disagreement and, after a statement 
of the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20. 
201, 20.302(a) (1998).

The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  

The date of the statement of the case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed, and a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  The appeal should set out 
specific allegations of error of fact or law, such 
allegations related to specific items in the statement of the 
case, and the benefits sought on appeal must be clearly 
identified.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 
(a).  

The Court has held that in judging whether a communication 
can be "reasonably construed" as expressing dissatisfaction 
with a VA adjudicative decision, consideration should be 
given not only to the actual wording of the communication, 
but also to the context in which the communication was 
written.  Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991). 

The Court, however, has also held that a notice of 
disagreement "must be in terms which can be reasonably 
construed as [expressing] disagreement with that 
determination and a desire for appellate review."  Archbold 
v. Brown, 9 Vet. App. 124, 131 (1996) (citing 38 C.F.R. 
§ 20.201 (1995) and Hamilton v. Brown, 4 Vet. App. 528, 531 
(1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994)).

In this case, the Board finds that the veteran did not submit 
correspondence which may be "reasonably construed" as a 
timely notice of disagreement as to the September 22, 1994, 
rating decision which denied service connection for a low 
back disorder.  Although the veteran provided testimony as to 
low back pain during service, the evidence appeared to have 
been provided in support of his claim for service connection 
for a shortened right leg.  The transcript of the May 1995 
hearing indicates that the hearing officer clearly identified 
the issues on appeal, and there was no indication that the 
veteran desired an appellate review of the denial of service 
connection for a low back disorder.

Subsequently, in February 1996, the RO notified the veteran 
that the issues of entitlement to service connection for 
headaches and a shortened right leg were on appeal, and that 
additional action was required to pursue an appeal as to the 
issue of entitlement to service connection for a low back 
disorder.  The Board notes that the veteran's correspondence 
received in March 1996 addressed matters related to the 
shortened right leg and his separation from service.  
However, the correspondence does not mention a low back 
disorder and does not indicate that the veteran desired an 
appellate review of the September 1994 rating decision as to 
the issue of service connection for a low back disorder. 

Based upon a review of the entire record, the Board finds no 
correspondence which may be "reasonably construed" as a 
timely notice of disagreement.  The record reflects that the 
RO provided the veteran adequate notice and opportunity to 
submit a notice of disagreement at the May 1995 personal 
hearing and for one year after the February 1996 RO 
notification of the September 22, 1994, rating decision.  The 
evidence submitted after September 22, 1994, and before 
February 28, 1997, does not reflect, even in the context of 
the communication, that the veteran desired an appeal as to 
the low back disorder in addition to the existing appeal as 
to the issue of entitlement to service connection for a 
shortened right leg.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence in this 
case is against the veteran's claim as to timeliness.


ORDER

A timely notice of disagreement from the September 1994 
rating decision not having been submitted, the appeal is 
denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


